       Case 3:20-cr-00040-JAJ-SBJ Document 132 Filed 09/15/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
                         vs.                  )   CASE NO. 3:20-cr-00040
                                              )
HEATHER VALENTINE SIMMONS,                    )
                                              )
                       Defendant.             )

       REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

           The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered a

plea of guilty to Count 1 of the Indictment. After cautioning and examining the Defendant under oath

concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was knowing

and voluntary as to the count, and that the offense charged is supported by an independent factual

basis concerning each of the essential elements of such offense. Defendant understands and agrees to

be bound by the terms of the Plea Agreement. I, therefore, recommend that the plea of guilty be

accepted, that a pre-sentence investigation and report be prepared, and that the Defendant be

adjudged guilty and have sentence imposed accordingly.



_______September 15, 2020_______              __________________________________________
Date                                                 STEPHEN B. JACKSON, JR.
                                                 UNITED STATES MAGISTRATE JUDGE

                                             NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from
the date of its service shall bar an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
